DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/21 has been entered.
 	This office action is responsive to the amendment filed in connection with the foregoing RCE. The amendment has overcome most of the 35 USC 112 rejections, and the 103 rejection as set forth in the previous office action. Refer to the aforementioned amendment for substance of applicant's rebuttal arguments and/or remarks. However, the present claims are being non-finally rejected as formulated infra on the written record: 

Election/Restrictions and Claim Disposition
Claims 3-5, 9 and 11-18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/01/20.
Claims 1-2, 6-7, 10 and 19-22 are under examination; claim 8 had been previously cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-7, 10 and 19-22  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the external surface area" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the pores" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 itself contains earlier recitations of “pores having a pore width of from 400 Å to 800 Å” and “pores having a pore width of greater than 800 Å to 1200 Å”, it is immediately unclear which one of the foregoing “pores” is being referred to. Applicant is requisitioned to employ consistent terminology throughout the present claims for clarity and precision. 
Claim 1 recites the limitation "the total BET specific surface area" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the particulate" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 itself contains an earlier recitation of “a silicon particulate”, it is immediately unclear whether applicant refers to “the silicon particulate” 
Claim 1 recites the limitations "a negative electrode" and “a Li-ion battery” in line 16.  There is insufficient antecedent basis for this limitation in the claim. Since claim 1 itself contains an earlier recitation of “a negative electrode” and “a Li-ion battery”, it is immediately unclear whether applicant refers to the same “negative electrode” and “Li-ion battery”, or to another different “negative electrode” and “Li-ion battery”. Applicant is requisitioned to employ consistent nomenclature and/or terminology throughout the present claims for clarity and precision. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: the applicant’s reply makes evident the reasons for allowance. Refer to the amendment dated 06/28/21 for details. 
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments, filed 06/28/21, with respect to independent claim 1 have been fully considered and are persuasive. Thus, the prior art rejection of independent claim 1 and its dependent claims has been withdrawn. 
Upon allowance of independent claim 1, all withdrawn claims depending from base claim 1 will be rejoined. However, applicant is kindly advised that withdrawn claims 4-5 and 14 might Similarly, withdrawn claims 16-17 might be problematic as their subject matter recites “the device comprises an energy storage cell, an energy storage and conversion system, or a fuel cell” (claim 16), and “the device comprises an energy storage and conversion system having a capacitor” (claim 17) and it would be unclear how “the material in a negative electrode of a Li-ion battery” and “the Li-ion battery” per se would be incorporated into “the energy storage cell, an energy storage and conversion system, or a fuel cell” and/or “the energy storage and conversion system having a capacitor” which is part of the claimed components recited in independent claim 1.  That is, the structural cooperative relationship between “the Li-ion battery” per se and “the energy storage cell, an energy storage and conversion system, or a fuel cell” and/or “the energy storage and conversion system having a capacitor” would be uncertain and/or unknown. In this regard, applicant is also kindly advised that all of the limitations now recited in amended independent claim 1 has been considered for patentability and/or granted patentable weight. Additionally, the withdrawn claims have not been checked to the extent necessary to determine the presence of all possible minor errors (i.e., lack of antecedent basis, informalities and the likes). Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in those claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727